Case 2:15-cv-00256-MRH Document 395 Filed 09/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

 

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

Plaintiff,

FEDEX GROUND PACKAGE SYSTEM, INC.,

Defendant.

Case No. 2:15-cv-00256

Hon. Mark R. Hornak

 

 

STIPULATION OF DISMISSAL

Intervenor Lourdes Deeb and Defendant FedEx Ground, by their undersigned counsel

and pursuant to Fed. R. Civ. P. 41(a)(1)(ii), hereby stipulate to the dismissal of the Intervenor’s

Complaint and Demand for Jury Trial (ECF 54) with prejudice.

Dated: September 9, 2020

/s/ Christine T. Elzer

/s/ Rebecca Weinstein Bacon

 

Matthew Dietz
mdietz@Jjustdigit.org

Disability Independence Group, Inc.
2990 Southwest 35th Avenue
Miami, FL 33133

Phone: (305) 669-2822

Christine T. Elzer
celzer@elzerlaw.com

Elzer Law Firm, LLC

100 First Avenue, Suite 1010
Pittsburgh, PA 15222

Phone: (412) 230-8436

Rebecca Weinstein Bacon
rweinstein.bacon@bartlitbeck.com
Bartlit Beck LLP

54 W. Hubbard Street

Chicago, IL 60654

Phone: (312) 494-4400

 

Terrence H. Murphy
tmurphy@littler.com
LITTLER MENDELSON, P.C.
625 Liberty Avenue

26" Floor

Pittsburgh, PA 15222-3110

 

Attorneys far Intervenor que
Lourdes Dee 6

Phipne: (412) 201-7600

rneys for Defendant

eYEx Ground Package System, Inc.

 

 

 

 

 
